ORDER

PER CURIAM.
Steven Reasonover appeals from a judgment of the circuit court denying his petition for unconditional release, pursuant to § 552.040.5 RSMo Cum.Supp.1997, from his commitment to the Department of Mental Health. We have reviewed the briefs of the parties and record on appeal, and find that the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or misapply the law. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).